ORDER

PER CURIAM.
Stephen Spicer appeals the circuit court’s judgment awarding certain residential property to his former stepmother, Gwen Spicer, after a jury verdict against Stephen for unlawful detainer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. *210However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).